         Case 4:12-cv-40088-TSH Document 215 Filed 05/21/20 Page 1 of 3



                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
_______________________________________
                                        )
BAIS YAAKOV OF SPRING VALLEY,           )
                  Plaintiff,            )         CIVIL ACTION
                                        )         NO. 4:12-40088-TSH
                   v.                   )
                                        )
ACT, INC.,                              )
                   Defendant.           )
______________________________________ )


      MEMORANDUM AND ORDER ON DEFENDANT’S MOTION TO DISMISS
                         (Docket No. 207)

                                           May 21, 2020

HILLMAN, D.J.

       Bais Yaakov of Spring Valley (“Plaintiff”) brought this action against ACT, Inc.

(“Defendant”), alleging violations of the Telephone Consumer Protection Act (“TCPA”), 47

U.S.C. § 227, and a similar New York state law. Defendant moves to dismiss for lack of subject

matter jurisdiction, arguing that Plaintiff’s claims are moot. (Docket No. 207). The Court agrees

that Plaintiff no longer has a cognizable interest in any injunctive 1 or monetary relief and thus that

its claims are moot. See Town of Portsmouth, R.I. v. Lewis, 813 F.3d 54, 58 (1st Cir. 2016) (“[A]

case is moot when the issues presented are no longer live or the parties lack a legally cognizable




1
        Although the Court assumes for the purposes of this motion that an award of injunctive
relief would have been appropriate in this case, the Court is not convinced. The Complaint seeks
an injunction to prevent ACT from sending future faxes that violate the TCPA, and as Plaintiff
acknowledges, a general obey-the-law injunction does not constitute meaningful relief. (Docket
No. 212 at 12). Plaintiff now suggests that it seeks to prevent ACT from sending any faxes to Bais
Yaaokv in the future. There are, however, legal reasons ACT may need to send Bais Yaakov faxes
in the future, e.g., transmitting a student’s score on its exam.
         Case 4:12-cv-40088-TSH Document 215 Filed 05/21/20 Page 2 of 3



interest in the outcome.” (quoting Am. Civil Liberties Union of Mass. v. U.S. Conference of

Catholic Bishops (ACLUM), 705 F.3d 44, 52 (1st Cir. 2013)) (alteration in original)).

       First, as to injunctive relief, the Court finds it significant that Defendant has not transmitted

the disputed faxes to anyone since 2012 and has no plans to transmit these faxes in the future. An

injunction would not provide any meaningful relief to Plaintiff under these circumstances.

Plaintiff argues that its claims nonetheless remain live under the voluntary cessation exception to

mootness. But the voluntary cessation exception does not apply if a defendant shows that “the

allegedly wrongful behavior could not reasonably be expected to recur,” and here, Defendant has

made the requisite showing. ACLUM, 705 F.3d at 55 (quoting Friends of the Earth, Inc. v. Laidlaw

Envtl. Servs. (TOC), Inc., 528 U.S. 167, 190 (2000)). Defendant, after all, has not sent any fax to

Plaintiff since 2012, has removed Plaintiff from its internal databases, and has expressly “agree[d]

not to send any facsimiles in the future to any telephone facsimile machine owned by Bais Yaakov

that violate the Telephone Consumer Protection Act.” 2 (Docket No. 208-2 at 8).

       Second, as to monetary relief, Defendant has unconditionally tendered to Plaintiff all the

statutory damages that it seeks on an individual basis (including statutory damages for the

dismissed New York state law claims). As the Court could not order Defendant to pay Plaintiff




2
        This covenant, moreover, is backed by an agreement “to pay Bais Yaakov one thousand
five hundred dollars ($1,500) for any facsimile that ACT sends in the future to a telephone
facsimile machine owned by Bais Yaakov that fails to contain the information that is required
under the TCPA.” (Docket No. 208-2 at 8). Plaintiff suggests that this covenant is not enforceable,
but ACT, having relied on its agreement to this condition to moot the instant case, would be hard-
pressed to disclaim it in the future. See Already, LLC v. Nike, Inc., 568 U.S. 85, 94 (2013) (“Nike,
having taken the position in court that there is no prospect of such a shoe, would be hard pressed
to assert the contrary down the road.”); New Hampshire v. Maine, 532 U.S. 742, 749 (2001)
(“‘[W]here a party assumes a certain position in a legal proceeding, and succeeds in maintaining
that position, he may not thereafter, simply because his interests have changed, assume a contrary
position, especially if it be to the prejudice of the party who has acquiesced in the position formerly
taken by him’ ” (quoting Davis v. Wakelee, 156 U.S. 680, 689 (1895))).
                                                  2
         Case 4:12-cv-40088-TSH Document 215 Filed 05/21/20 Page 3 of 3



any sum beyond what Plaintiff has already received from Defendant, an award of monetary

damages would be meaningless. See Lewis, 813 F.3d at 58 (“Another way of putting this is that a

case is moot when the court cannot give any effectual relief to the potentially prevailing party.”

(quoting ACLUM, 705 F.3d at 52)).

       In sum, because there are no live issues for the Court to resolve and the parties lack any

legally cognizable interest in the outcome, the Court grants Defendant’s motion to dismiss the

case for mootness. (Docket No. 207).

SO ORDERED.

                                                                /s/ Timothy S. Hillman
                                                                TIMOTHY S. HILLMAN
                                                                DISTRICT JUDGE




                                                3
